




EXHIBIT 10.1




Contract for Transfer of Mining Licenses





Party A        : 209 Geo-brigade of Yunnan Provincial Nuclear Industry, Mangshi
Gold Mine.

Name of organization:   209 Geo-brigade of Yunnan Provincial Nuclear Industry,
Mangshi Gold Mine.

Address: Santaishan Village, Luxi City of Yunnan Province.

Legal representative:   Mr. Cheng Huiming

Authorized person: Mr. Qin Heng 


Party B           : Yunnan Western Mining Ltd.

Name of organization: Yunnan Western Mining Ltd.

Address: 2708 Room, A Unit, Dushimingyuan Building, Middle of Renming Road,
Kunming City, Yunnan Province, PRC

Legal representative: Graham R. Taylor

Authorized person: Anthony Tam

Postal code : 650031

Tel.: (Fax)      : 0871-3642422



In accordance with the Law of Mineral Resources of the People’s Republic of
China, Management Method for Transferring Exploration Licenses and Mining
Licenses and the Law of Contract of the People’s Republic of China, after both
sides engaged in friendly negotiation, this Contract is hereby signed for
transferring a Mining License in the Mangshi gold mining area of Santaishan
Village, Luxi City of Yunnan Province(“Mangshi Gold Mining License”) from 209
Geo-brigade of Yunnan Provincial Nuclear Industry, Mangshi Gold Mine(“Party A”)
to Yunnan Western Mining Ltd.(“Party B”). with the Information listedas follows:

Certificate Number:5300009940016
Mining Permit Holder: 209 Geo-brigade of Yunnan Provincial Nuclear Industry,
Mangshi Gold Mine.
Name of Mining Project: 209 Geo-brigade of Yunnan Provincial Nuclear Industry,
Mangshi Gold Mine.
Economy type: Collectivity
Mineral type: Gold mine
Mining Method : Open Pit Mining
Mining Rate: Twenty thousands tonnes per year.
Mining Area: 0.43Km2（including Maiwoba Permit and Guoyuan Permit）
Effective Period: From Sep 23, 1999 to Sep 23, 2009




--------------------------------------------------------------------------------





Article 1. Party A is a subsidiary of 209 Geo-brigade of Yunnan Provincial
Nuclear Industry. The Contract was willingly made between Party A and Party B,
and forms a part of the Sino-Foreign Co-operative Joint Venture Contract of
Yunnan Western Mining Ltd., entered into by and between 209 Geo-brigade of
Yunnan Provincial Nuclear Industry and Golden River Resources Corp., of British
Columbia, Canada. The execution of the Contract shall not affect the rights and
obligations provided in the aforesaid Sino-Foreign Co-operative Joint Venture
Contract.

Article 2. Undisputed Ownership of the Mangshi Gold Mining License
In accordance with the provisions of the laws, regulations and relevant rules of
the People’s Republic of China and after being confirmed by Party A, 100% of the
ownership and uncontested mining and mining information rights in the Mangshi
Gold Mining License, is ownd by Team 209, is clear and definite, which conforms
to legal assignment conditions by the Yunnan Provincial State Land and Resource
Bureau, and the mining rights are not disputed. The Mangshi Gold Mining License
is free and clear of all debts, encumbrances, restrictions or claims of third
parties.

Article 3. Independent Investigation by Party B
Party B declares: Before signing the Contract, Party B has consulted all of the
technical and economical information regarding these mining rights, which has
satisfied Party B.

Article 4. Environmental Indemnity
Party A warrants: Party A shall be responsible for the environmental pollution
arising from its mining operations within the mining areas of Mangshi Gold
Mining License, before or after the execution of the Contract. Party A shall
eliminate all environment pollution in accordance with the state and local laws,
regulations and rules of mining industry, which shall be examined and approved
by the local environmental protection administration. All cost and expense shall
be borne by Party A.

Article 5. Main Content and Condition of Assignment
5.1 This transfer includes the underground exploration and mining of Mangshi
Gold Mining License(average depth: more than 15m).
5.2 Because the mining period of original contractor has not expire, Party A
shall retain the rights to use the already explored loose, unconsolidated, red
soil (average depth: 15m or less than 15m) for 3 years(2 years for mining, 1
year for eliminating environmental pollution). The aforesaid mining rights shall
not be included in this transfer and shall be transferred to Party B after 3
years from the execution of the Contract.
5.3 The assets of Mangshi Gold Mining, including the use rights of land, real
estate and equipment, shall not be included in this transfer. If Party B
requires, the relevant purchase agreement may be entered into after 3 years.
5.4 Party A shall retain the mining rights of Mangshi Gold Mining License loose,
unconsolidated, red soil in 3 years and be entitled to benefit from it. Party A
shall be responsible for all liabilities arising from its mining operation.
5.5 In case that Party B agrees to cooperate with Party A in mining of surface
unconsolidated, red soil, the relevant cooperate agreements may be entered into
otherwise.
5.6 In case that Party B agrees to purchase the surface unconsolidated, red soil
explored by Party A, after the appraise all value has been established by a
recognized organization. The relevant purchase agreements may be entered into
otherwise.





--------------------------------------------------------------------------------





Article 6. Charge Standard and Way of Payment

6.1       Transfer fee



According to the fair, impartial and open principle and after both sides’ have
completed friendly negotiations and mutual approvals, the Mangshi Gold Mining
License is transferred for a fee of 150,000 transferable common shares (the
“Transfer Fee”) in Magnus International Resources, Inc. (“Magnus”), a Nevada
company which has a 90% interest in Party B, and which trades on the Over the
Counter Bulletin Board Market in the United States of America under the trading
symbol MGNU.OB, or equivalent cash.



6.2       Way of payment



Party B will issue 50% of the transfer fee to Party A within15 days of execution
of the Contract.  Party B will issue the remaining 50% transfer fee to Party A
within15 days of receiving all necessary government approvals surrounding the
transfer of the Mangshi Gold Mining License from Party A to Party B.  If for
whatever reason the Chinese government should disallow Party A’s ownership of
the 150,000 common shares, within 15 days of Party B receiving the above
approvals surrounding the transfer of the Mangshi Gold Mining License from Party
A to Party B, Party A shall notify Party B of the government’s position, and
Party B shall pay Party A the equivalent US dollar value of 150,000 common
shares in Magnus, as calculated on the day this agreement is executed, within 1
year of receiving such written notice.



6.3       Additional Condition of Payment

The Contract forms a part of the Sino-Foreign Co-operative Joint Venture
Contract of Party B. The execution of the Contract shall not affect the rights
and obligations provided in the aforesaid Sino-Foreign Co-operative Joint
Venture Contract. In the event that the Contract is considered to be an
alteration of rights and obligations agreed in the Joint Venture Contract by
government authorities, Party A shall be responsible for the approval. Party B
will have the option to halt any pending transfer of the Mangshi Gold Mining
License, if government authorities shall not approve, and .Party A shall
reimburse Party B all cost and expense arising hereof.

Article 7. Right and Obligations of the Parties

7.1       Right and Obligations of Party A



(a) In order for ensuring the assignment of mining right conforms to the
provisions of China’s laws and regulations and to safeguard the rights and
interests of Party A and Party B, Party A shall have the right to make necessary
investigation and understanding upon Party B’s qualifications and credit status.



(b) Based on Party B’s requirement, Party A shall apply to transfer the Mangshi
Gold Mining License and fees and expenses incurred in this transfer will be
borne by Party B.



(c) When requested by Party B, Party A shall render all necessary and advisable
assistance to Party B in the implementation of its business and assist in
harmonizing the relationships with local, provincial and federal government
where possible.  Party A shall make available to Party B all data and
information available to Party A in respect to the Mangshi Gold Mining License,
and the surrounding area which Party A can lawfully disclose.





--------------------------------------------------------------------------------





(d) Party A shall employ best efforts and good faith to fulfill the purpose and
intent of this Contract and to assist Party B to acquire a 100% interest in the
Mangshi Gold Mining License, without hindrance or restriction by any party to
the operations therein or the profits therefrom, and to assist Party B to engage
in unhindered and efficient mining exploration and operations and the
extraction, transport and sale of any commercial minerals derived therefrom.



7.2. Right and Obligations of Party B



(a) Party B has the right to do some investigation in Party A’s legal geological
area.
(b) Party B shall have the right to understand and find out from Party A the
geological and technical conditions and regional circumstances related to the
Mangshi Gold Mining License to be transferred, and Party A should supply such
available information free of charge.
(c) Party B shall have the responsibility to keep business secrets of Party A
which may be disclosed during this transaction. Prior to the approval by
relevant registration and administrative departments for transferring mining
right, Party B must not disclose any information related to the mining right to
any third parties.
(d) Party B must completely implement the provisions of Article 5 in this
Contract.
(e) Party B has the right to begin any contemplated geological and manufacturing
work immediately after both sides sign this Contract.



Article 8. Declaration, Undertaking and Warranty

Declaration, undertaking and warranty made by two Parties to each other:



8.1 Having the right to sign this Contract and the capability to fully perform
its obligations under the Contract.



8.2 Having the capability to take all necessary actions in order to
satisfactorily complete the assignment agreed under this Contract.





Article 9. Liabilities for Breach of Contract

9.1 Upon signing of the Contract by the Parties, each party shall perform its
liabilities and obligations under the Contract. No party can be allowed to
unilaterally terminate the Contract except as provided below.



9.2 Once any breach of this Contract occurs, if the observant party considers
through reasonable and objective judgment that the breach of the Contract will
make it impossible or unfair to continue performing its obligations under the
Contract, then the observant party shall have the right to either terminate the
Contract, or continue to carry out the Contract after the defaulting party
ceases its default actions and takes complete and effective measures to
eliminate any adverse consequences aroused by breach of the Contract and
compensates the observant party for its losses.



8.3 The defaulting party shall compensate the losses of observant party,
including direct economic loss, anticipated indirect loss and extra expenses.
The compensating amount and schedule can be discussed by both sides, and if the
discussion does not result in mutual approval, the matter can be arbitrated by a
neutral person.





--------------------------------------------------------------------------------





Article 10. Disputes and Arbitration



10.1 Any dispute of interpretation or performance relating to the Contract shall
first be resolved through consultation. Such consultation shall begin
immediately after one party hereto has delivered to the other party hereto a
written request for such consultation. If within 60 days following the date on
which such notice is given the dispute cannot be resolved, the dispute shall be
submitted to arbitration upon the request of any party hereto with notice to the
other.



10.2 Any dispute, controversy or claim cannot be resolved through consultation
shall be submitted to and finally resolved by China International Economic and
Trade Arbitration Commission in Beijing in accordance with its Rules, as in
effect at the time of the arbitration.



10.3 The award of the arbitration tribunal shall be final and binding upon the
disputing parties. Accordingly, the Parties hereby confirm that they shall treat
the performance of this award as an obligation and expressly agree to carry out
such arbitral award.



10.4 After arising of the disputes and during the course of arbitration, the
parties shall continue to execute of the Contract, except the part hereof, which
is under dispute.

Article 11. Proprietary of Mangshi Gold Mining License



If both Parties agree that Mangshi Gold Mining License has no further value of
exploring and mining, Party A may withdraw the Mangshi Gold Mining License free
of charge, on dissolution or termination of Party B.



Article 12. Effectiveness



This Contract shall come into effect on the date it is signed and sealed by the
legal representatives or authorized representatives of both Parties.



Article 13. Miscellaneous



The Parties shall settle the other relevant issues, if any, through negotiation
and consultation. The Contract is executed in six counterparts, four of which
shall be submitted for the transfer and alteration of Mangshi Gold Mining
License and each party shall hold one copy.



Party A: 209 Geo-brigade of Yunnan Provincial Nuclear Industry, Mangshi Gold
Mine.

Party B: Yunnan Western Mining Ltd.

Legal representative (authorized person):

Legal representative (authorized person):

/s/ Cheung Huiming

/s/ Graham Taylor

Date: October 29, 2005

Date: October 28, 2005









--------------------------------------------------------------------------------

 



Appendix A – Mangshi Gold Mining License to be Transferred

People’s republic of China
Mining License

Certificate Number:5300009940016



Mining Permit Holder: 209 Geo-brigade of Yunnan Provincial Nuclear Industry,
Mangshi Gold Mine.
Address: Santaishan Village, Luxi City of Yunnan Province.
Name of Mining Project: 209 Geo-brigade of Yunnan Provincial Nuclear Industry,
Mangshi Gold Mine.
Economy type: Collectivity
Mineral type: Gold mine
Mining Method : Open Pit Mining
Mining Rate: Twenty thousands tonnes per year.
Mining Area: 0.43Km2
Effective Period: From Sep 23, 1999 to Sep 23, 2009



Certificate Issuing Authority: (Special Seal)
Affixed the Special Registration Seal of Bureau of Geology and mines of Yunnan
Provice



Date: Sep 23, 1999
Printed by Ministry of Land and Resources of the People’s Republic of China

Mineral section

Co-Ordinate
Of the turns

X

Y

Altitude Limits
(m)

Maiwoba

No.1

2689750.00

33435470.00

1290-1060

No.2

2690207.50

33435712.50

No.3

2690410.00

33435980.00

No.4

2690270.00

33436180.00

No.5

2689600.00

33435570.00

Guoyuan

No.6

2691144.20

33436886.40

1300-1110

No.7

2691078.40

33437005.00

No.8

2690717.00

33436519.30

No.9

2690560.00

33436516.00

No.10

2690427.00

33436274.60

No.11

2690466.00

33436247.80

No.12

2690772.00

33436267.00

No.13

2690977.50

33436417.50

No.14

2691056.10

33436526.40

No.15

2691141.00

33436800.00



Mining depth: Maiwoba 1290M—1060M
           Guoyuan 1300M—1110M










--------------------------------------------------------------------------------